      Case 3:20-cv-00672-L Document 17 Filed 03/31/21              Page 1 of 2 PageID 225



                        IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 KEVIN DOBBINS, LLC,                             §
                                                 §
                                                 §
                 Plaintiff,                      §
                                                 §
 v.                                              §      Civil Action No. 3:20-cv-00672-L
                                                 §
 FEDERAL RESERVE BANK OF                         §
 DALLAS,                                         §
                                                 §
                                                 §
                 Defendant.                      §

                                             ORDER

         Before the court is Defendant Federal Reserve Bank’s (“Defendant”) Motion to Dismiss

Plaintiff’s Amended Complaint (“Motion”) (Doc. 8). On April 22, 2020, the court referred the

Motion to United States Magistrate Judge David Horan. On December 29, 2020, Magistrate Judge

Horan entered the Findings, Conclusions, and Recommendation (“Report”) (Doc. 14).

Specifically, Magistrate Judge Horan determined that the court should grant the Motion as to

Plaintiff Kevin Dobbins’s (“Plaintiff” or “Mr. Dobbins”) claim for discrimination under the Texas

Commission on Human Rights Act (“TCHRA”) and dismiss it with prejudice; and deny the Motion

as to Plaintiff’s claim for discrimination under the Americans with Disabilities Act (“ADA”).

Plaintiff filed his Objections (Doc. 15) on January 12, 2021; and Defendant filed its Response to

Plaintiff’s Objections (Doc. 16) on January 26, 2021.

         Plaintiff objects to the Report because he contends that it incorrectly concludes that the

Federal Reserve Act (“FRA”) preempts his TCHRA claim. Defendant disagrees and contends that

the Report correctly held that the FRA preempts the TCHRA. The court agrees.




Memorandum Opinion and Order – Page 1
   Case 3:20-cv-00672-L Document 17 Filed 03/31/21                  Page 2 of 2 PageID 226



          Having reviewed the pleadings, record, Report, and applicable law, and having conducted

a de novo review of those portions of the Report to which objections were made, the court accepts

the findings and conclusions of the Magistrate Judge as those of the court, and overrules Plaintiff’s

objection. The court, therefore, grants Defendant’s Motion to Dismiss (Doc. 8) with respect to the

FRA’s preemption of Plaintiff’s TCHRA claim; dismisses with prejudice the TCHRA claim; and

denies Defendant’s Motion to Dismiss (Doc. 8) with respect to the ADA claim as being time-

barred.

          It is so ordered this 31st day of March, 2021.


                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Memorandum Opinion and Order – Page 2
